Citation Nr: 1513374	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  11-05 418A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an earlier effective date than March 11, 2005, for the granting of service connection for posttraumatic stress disorder (PTSD) and related symptoms, including anxiety and depression.

2.  Entitlement to an initial rating higher than 50 percent for the PTSD and these related symptoms, including the anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

An August 2009 decision of the Board of Veterans' Appeals (Board/BVA) reopened and granted his claim of entitlement to service connection for PTSD and related symptoms, including anxiety and depression.  A subsequent October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) implemented that granted and assigned an initial 50 percent rating for his PTSD and related symptoms, including his anxiety and depression, with an effective date of March 11, 2005.  In February 2010, in response, the Veteran's representative filed a Notice of Disagreement (NOD) with that October 2009 rating decision assigning a 50 percent evaluation for the Veteran's now service-connected PTSD and related symptoms, including the anxiety and depression.  But that statement, when read liberally, was tantamount to a timely NOD with that October 2009 decision both as concerning the initial 50 percent rating and the effective date of the award.  38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The Court has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377   (Fed. Cir. 2011)).


The RO is obligated to provide a Statement of the Case (SOC) after the filing of a timely NOD, after receipt of which the Veteran will have opportunity to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this other claim to the Board.  The appropriate disposition of this other claim, in the meantime, is to remand it to the Agency of Original Jurisdiction (AOJ) rather than merely refer it.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - in other words at a Travel Board hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Although he now contends otherwise, the Veteran did not timely appeal a September 2003 rating decision earlier considering and denying his claim of entitlement to service connection for PTSD.

2.  On March 11, 2005, so more than one year later, he submitted a new claim for service connection for PTSD, which was correctly recharacterized instead as a petition to reopen this previously denied and unappealed claim.

3.  An August 2009 Board decision granted the petition to reopen this claim and determined additionally that service connection was warranted, so also granted this claim on its underlying merits.

4.  The RO's implementing October 2009 decision assigned an effective date of March 11, 2005, which was the date of receipt of the petition to reopen this claim on the basis of new and material evidence.



CONCLUSIONS OF LAW

1.  The September 2003 rating decision earlier considering and denying the claim of entitlement to service connection for PTSD is a final and binding determination concerning this claim based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  And the criteria are not met for an effective date earlier than March 11, 2005, for the eventual grant of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

When, as here, however, the claim for an earlier effective date arose in the context of the Veteran trying to establish his underlying entitlement to service connection for the disability in question, and this since has been granted and he has appealed this "downstream" issue (the effective date assigned for this disability), the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of this claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream effective date element of this claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  Since this occurred, the Veteran has received all required notice concerning this downstream earlier-effective-date claim.

Here, prior to considering the Veteran's initial claim of entitlement to service connection for this mental disorder, so in the preferred sequence, he was mailed a letter in April 2005 advising him of the evidence needed to reopen and substantiate this claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter advised him of the type of evidence needed to reopen this claim since it had been previously considered, denied, and not appealed, also discussed the "downstream" disability rating and effective date elements of this claim in the eventuality the claim was reopened and service connection granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He therefore has received all required notice concerning this claim since, as mentioned, he also was provided the required SOC in response to his "downstream" claim for an earlier effective date for his award.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as service personnel records (SPRs) and regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


The Board also finds that VA has made reasonable efforts to assist the Veteran in satisfying this additional obligation by obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014). To this end, his STRs have been obtained and associated with his claims file for consideration, as well as all post-service pertinent or identified records that could be obtained, whether from VA or private sources.  Also, he had a VA compensation examination in September 2006.  That VA examination was more than adequate for deciding his underlying claim for service connection because the report contained the information needed to address the etiology of his disability, especially in terms of its purported relationship with his military service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Moreover, additional examination is not needed - even a "retrospective" medical opinion of the type contemplated in Chotta v. Peake, 22 Vet. App. 80, 86 (2008) - because resolution of this appeal for an earlier effective date, instead, ultimately turns on when he refiled his claim (the petition to reopen it) on the basis of new and material evidence.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  VA's duty to assist therefore has been met. 

Finally, the Veteran also as mentioned testified at a Travel Board hearing in February 2015.  The hearing was in compliance with required procedures as the presiding VLJ - the undersigned - duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of the hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

II. 
Entitlement to an Effective Date Earlier than March 11, 2005 for the Grant of Service Connection for PTSD and Related Symptoms, Including Anxiety and Depression

The Veteran claims that his effective date for this award should go back to 1992 since that was when he initially filed this claim.

If the Veteran filed a claim for service connection for the condition at issue within one year of his separation from service, then his effective date for the grant of compensation benefits for the condition may be retroactive to the day following his discharge from service.  In essence, this obligates VA to compensate him for the disability from the point when the service department's obligation ended, i.e., from the point when he transitioned from military to civilian life.  But if he did not file a claim for this condition within one year after service, the earliest effective date he may receive is when he eventually filed his claim.  And if there was a decision denying his claim, which he did not appeal or abandoned, then the earliest effective date that he may receive (if his claim is later granted on the basis of new and material evidence) is the date of receipt of his petition to reopen the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i), (r), (q)(1)(ii).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002), that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim that became final and binding, he has to collaterally attack the prior decision and show there was clear and unmistakably error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Else, there is no basis for a 
free-standing earlier effective date claim from matters addressed in a prior, final and binding, rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Court in Rudd noted that any other result would vitiate the rule of finality.  When such a free-standing claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

In Sears, the Court explained that the term "new claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a previously and finally denied claim.  See also Livesay v. Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain meaning of § 5110 to be that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective dated under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The term "application" is used interchangeably with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  But a claim is not considered actually filed until VA receives it.  38 C.F.R. § 3.1(r).


Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought, however, though need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Also, according to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

Turning now to the relevant facts and procedural history of this particular case, a review of the record indicates that, in July 1969, so rather immediately following the conclusion of his service, the Veteran filed a claim for a psychiatric disorder (then generically described as a "nervous condition"), which was denied in a September 1969 rating decision.  [Note:  VA did not adopt the PTSD nomenclature until considerably later, in 1980 or thereabouts.].  In that initial decision, the RO acknowledged he had been hospitalized during his service, in November 1968, for psychiatric evaluation, also that during that hospitalization and at other times during his service there had been mention of rage reaction to stress, having attacked a non-commissioned officer on two occasions, having had emotional instability and acute situational reaction, and being seen in the stockade in April 1969 with a resultant diagnosis of passive-aggressive personality, which also was noted during his military separation examination.  Regardless of the RO's characterization of his claimed disability at that time, he did not appeal that initial decision denying his claim.

The Veteran subsequently filed a claim for PTSD, specifically, in January 2003.  In a September 2003 rating decision, the RO denied his claim on the grounds that his STRs "show[ed] no reference to treatment for PTSD", but also because the other mental health issues he had experienced during his service, though documented, were determined to have been due to his passive-aggressive personality disorder - so owing to a congenital or developmental disorder that generally was not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.127, 4.9.  In response, he started but did not complete the steps necessary to perfect his appeal of even that more recent decision.  See 38 C.F.R. § 20.200 (indicating an Appeal to the Board consist of the timely filing of an NOD and, after receipt of an SOC, completed by the timely filing of a Substantive Appeals (VA Form 9 or equivalent statement)).  In particular, a substantive appeal was not filed, so even that more recent decision is a final and binding determination based on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d).

On March 11, 2005, the Veteran submitted yet another claim for service connection for PTSD, which again was appropriately recharacterized as in actuality a petition to reopen this claim since it had been previously considered, denied, and not appealed (both on its underlying merits as well as the prior petition to reopen based on new and material evidence).  In September 2005, the RO reopened the claim but then denied it on the grounds that the evidence did not show that PTSD was incurred or aggravated by his military service.  In March 2006, he submitted additional evidence regarding this claim.  In a September 2006 rating decision, the RO advised that his claim had been reconsidered but again denied on the grounds that there was no link between his current anxiety attacks and any diagnoses in service, also because he did not meet the criteria for PTSD "based upon the insufficient frequency and severity" of his symptoms.  But unlike in years past, he appealed the decision.  And, as already mentioned, the Board eventually reopened this claim and granted it in August 2009.  Subsequently, in the October 2009 rating decision, the RO implemented the Board's August 2009 grant and assigned an initial 50 percent rating for the PTSD and associated symptoms (including the anxiety and depression) effective March 11, 2005, the date of receipt of the most recent petition to reopen this claim for service connection for PTSD and attendant symptoms on the basis of new and material evidence.  

During his February 2015 hearing, the Veteran pointed out that he had filed an earlier claim for PTSD in 1992, so for the same disability.  And although that prior claim admittedly was considered and denied, he steadfastly maintained that he had kept the same claim open during the many years since, so had not let any prior adjudication of this claim become a final and binding determination, therefore is entitled to an effective date back to that earlier claim.  He testified that he had applied for this benefit again and was again denied, but that he had appealed that decision, as well, and he disputed any notion that he had not.

This hearing testimony and argument notwithstanding, the earliest claim for an acquired psychiatric disorder of any sort was in July 1969, which was considered and denied in a September 1969 rating decision.  And, as the records indicate, he did not file a claim for PTSD until January 2003, so not until long after that September 1969 rating decision denying service connection for a nervous condition had become and final and binding determination.  Moreover, he did not appeal the September 2003 rating decision continuing to deny his claim, including for PTSD specifically, and he did not again refile his claim until on March 11, 2005.  So applying the governing statutes and regulations, he is not entitled to any earlier effective date than March 11, 2005, for the award of service connection for his PTSD and attendant symptoms (including his anxiety and depression), because that was the date of receipt of his most recent petition to reopen this claim.  The statute is clear.  It states that the effective date of an award based on an original claim for service connection "shall not be" prior to the date of receipt of claim.  The regulation is equally clear.  It states that, if the claim is not received within one year following separation from service, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  In addition, the earliest effective date that he may receive based on new and material evidence is the date of receipt of his petition to reopen the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i), (r), (q)(1)(ii).

The date of entitlement here is based on the receipt of his most recent petition to reopen his claim for PTSD.  Thus, the date of the petition to reopen the claim for PTSD, March 11, 2005, is the controlling date for the effective date assigned under the factual circumstances of this case.  See 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  Any earlier effective date is legally precluded.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).


ORDER

The claim of entitlement to an effective date earlier than March 11, 2005, for the granting of service connection for PTSD is denied.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, the additional issue of whether the Veteran is entitled to an initial rating higher than 50 percent for his PTSD, further development of this claim is essential to its fair disposition.

As already pointed out, the RO's October 2009 rating decision assigned an initial 50 percent rating for this now service-connected disability.  And in February 2010, in response, the Veteran's representative filed a timely NOD regarding this initial rating, alleging a higher initial rating is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But the RO did not issue an SOC concerning this claim, only instead regarding the earlier effective date claim just decided.  And pursuant to 38 C.F.R. § 19.9(a), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand this other claim to the RO, since the AOJ, for the provision of this required SOC concerning this other claim and to give the Veteran opportunity, in response, to complete the steps necessary to perfect his appeal of this other claim to the Board (like he did for his earlier effective date claim).  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, this claim is REMANDED for the following additional development and consideration:

Provide the Veteran an SOC concerning his additional claim of entitlement to an initial rating higher than 50 percent for his PTSD and related symptoms (including his anxiety and depression).  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 30.200, 20.302(b).  Only if he perfects his appeal of this additional claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


